FARMER, Judge.
We reverse the summary judgment in this case upon a conclusion that a deposition on file demonstrated triable issues of fact. Moreover, the record establishes that the opponent of the motion had not completed discovery, especially a deposition of an employee of the moving party which had been rescheduled at the request of the movant for a day after the hearing on the motion. In this latter regard, we find this case indistinguishable from our recent decision in Lubarsky v. Sweden House Properties of Boca Raton Inc., 673 So.2d 975 (Fla. 4th DCA 1996).
REVERSED.
KLEIN and GROSS, JJ., concur.